15‐1580 
        Licci et. al. v. Lebanese Canadian Bank, SAL 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                         SUMMARY ORDER  
                                        
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 24th day of August, two thousand 
        sixteen. 
                                          
        PRESENT:  ROBERT D. SACK, 
                     RICHARD C. WESLEY,  
                     GERARD E. LYNCH, 
                                  Circuit Judges. 
         
        ____________________________________________  
         
        YAAKOV LICCI, a minor, by his father and natural 
        guardian Elihav Licci and by his mother and natural 
        guardian Yehudit Licci, et al., ELIHAV LICCI, 
        YEHUDIT LICCI, TZVI HIRSH, ARKADY GRAIPEL, 
        TATIANA KREMER, YOSEF ZARONA, TAL SHANI, 
        SHLOMO COHEN, NITZAN GOLDENBERG, RINA 
        DAHAN, RAPHAEL WEISS, AGAT KLEIN, TATIANA 
        KOVLEYOV, VALENTINA DEMESH, RIVKA EPON, 
        JOSEPH MARIA, IMMANUEL PENKER, ESTHER 
        PINTO, AVISHAI REUVANCE, ELISHEVA ARON, 
        CHAYIM KUMER, SARAH YEFET, SHOSHANA 
        SAPPIR, RAHMI GUHAD GHANAM, a minor, by his 
        father and natural guardian Fuad Shchiv Ghanam and 
by his mother and natural guardian Suha Shchiv 
Ghanam, FUAD SHCHIV GHANAM, individually, 
SUHA SHCHIV GHANAM, individually, MAʹAYAN 
ARDSTEIN, a minor, by her father and natural guardian, 
Brian Ardstein, and by her mother and natural guardian, 
Keren Ardstein, NOA ARDSTEIN, a minor, by her 
father and natural guardian, Brian Ardstein, and by her 
mother and natural guardian, Keren Ardstein, NETIYA 
YESHUA ARDSTEIN, a minor, by her father and natural 
guardian, Brian Ardstein, and by her mother and natural 
guardian, Keren Ardstein, ARIEL CHAIM ARDSTEIN, a 
minor, by her father and natural guardian, Brian 
Ardstein, and by her mother and natural guardian Keren 
Ardstein, BRIAN ARDSTEIN, individually, KEREN 
ARDSTEIN, individually, MARGALIT RAPPEPORT, a 
minor, by her mother and natural guardian, Laurie 
Rappeport, LAURIE RAPPEPORT, individually, ORNA 
MOR, YAIR MOR, MICHAEL FUCHS, ESQ., MUSHKA 
KAPLAN, a minor, by her father and natural guardian 
Chaim Kaplan, and by her mother and natural guardian 
Rivka Kaplan, ARYE LEIB KAPLAN, a minor, by his 
father and natural guardian Chaim Kaplan, and by his 
mother and natural guardian Rivka Kaplan, 
MENACHEM KAPLAN, a minor, by his father and 
natural guardian Chaim Kaplan, and by his mother and 
natural guardian Rivka Kaplan, CHANA KAPLAN, a 
minor, by her father and natural guardian Chaim 
Kaplan, and by her mother and natural guardian Rivka 
Kaplan, EFRAIM LEIB KAPLAN, a minor, by his father 
and natural guardian Chaim Kaplan and by his mother 
and natural guardian Rivka Kaplan, CHAIM KAPLAN, 
individually, RIVKA KAPLAN, individually, 
ROCHELLE SHALMONI, OZ SHALMONI, DAVID 
OCHAYON, YAAKOV MAIMON, MIMI BITON, 
MIRIAM JUMAʹA, as personal representative of the 
estate of Fadya Jumaʹa, MIRIAM JUMAʹA, individually, 
SALAH JUMAʹA, as personal representative of the 
estate of Samira Jumaʹa, SALAH JUMAʹA, individually, 
SAID JUMAʹA, individually, ABD EL‐RAHMAN 
JUMAʹA, as personal representative of the estate of 
Samira Jumaʹa, ABD EL‐RAHMAN JUMAʹA, 
individually, RAHMA ABU‐SHAHIN, ABDEL GAHNI, 
as personal representative of the estate of Soltana Jumaʹa 
and individually, SHADI SALMAN AZZAM, as the 
personal representative of the estate of Manal Camal 
Azam, KANAR SHAʹADI AZZAM, a minor, by his 
father and natural guardian, Shadi Salman Azzam, 
ADEN SHAʹADI AZZAM, a minor, by his father and 
natural guardian, Shadi Salman Azzam, SHADI 
SALMAN AZZAM, individually, ADINA 
MACHASSAN DAGESH, ARKADY SPEKTOR, YORI 
ZOVREV, MAURINE GREENBERG, JACOB 
KATZMACHER, DEBORAH CHANA KATZMACHER, 
CHAYA KATZMACHER, MIKIMI STEINBERG, JARED 
SAUTER, DANIELLE SAUTER, YAAKOV ABUTBUL, 
ABRAHAM NATHAN MOR, a minor, by his father and 
natural guardian, Zion Mor, and by his mother and 
natural guardian, Revital Mor, BAT ZION MOR, a 
minor, by her father and natural guardian, Zion Mor, 
and by her mother and natural guardian, Revital Mor, 
MICHAL MOR, a minor, by her father and natural 
guardian, Zion Mor, and by her mother and natural 
guardian, Revital Mor, ODED CHANA MOR, a minor, 
by her father and natural guardian, Zion Mor, and by 
her mother and natural guardian, Revital Mor, ZION 
MOR, individually, REVITAL MOR, individually, 
ADHAM MAHANE TARRABASHI, JIHAN KAMUD 
ASLAN, ZOHARA LOUIE SA’AD, IYAH ZAID 
GANAM, a minor, by his father and natural guardian 
Ziad Shchiv Ghanam, and by his mother and natural 
guardian Gourov Tisir Ghanam, ZIAD SHCHIV 
GHANAM, individually, GOUROV TISIR GHANAM, 
individually, THEODORE GREENBERG, EMILLA 
SALMAN ASLAN, 
 
                            Plaintiffs‐Appellants, 
 
              v.                                                  15‐1580 
 
 
Lebanese Canadian Bank, SAL, 
 
                         Defendant‐Appellee,  
 
American Express Bank, Ltd., 
 
                         Defendant. 
____________________________________________  
 
FOR APPELLANTS:          MEIR KATZ (Robert J. Tolchi, on the brief), The Berkman 
                         Law Office, LLC, Brooklyn, NY. 
 
FOR APPELLEE:            JONATHAN D. SIEGFRIED (Douglas W. Mateyaschuk, 
                         Peter J. Couto, on the brief), Petrillo Klein & Boxer LLP, 
                         New York, NY.  
 
      Appeal from the United States District Court for the Southern District of 
New York (Daniels, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the order of the District Court is AFFIRMED 

IN PART.1 

       Plaintiffs‐Appellants (“Plaintiffs”) appeal from a decision and order of the 

United States District Court for the Southern District of New York (Daniels, J.).  




 This summary order affirms the District Court’s judgment with regard to all of 
1

Plaintiffs’ claims except those under the Alien Tort Statute (“ATS”), 28 U.S.C. § 1350.  
This summary order and the accompanying opinion, Licci et al. v. Lebanese Canadian 
Bank, SAL, 15‐1580, which addresses Plaintiffs’ ATS claims, combine to affirm the 
District Court’s judgment in toto. 
We assume the parties’ familiarity with the underlying facts, the procedural 

history, and the issues presented for review. 2 

       We review the District Court’s dismissal of an action on collateral estoppel 

grounds de novo.  Johnston v. Arbitrium (Cayman Is.) Handels AG, 198 F.3d 342, 346 

(2d Cir. 1999).  For substantially the reasons stated by the court below, we find 

that the Plaintiffs’ Antiterrorism Act (“ATA”) claims, 18 U.S.C. § 2331 et seq., are 

barred under the doctrine of collateral estoppel.  A party is collaterally estopped 

from raising an issue if “(1) the identical issue was raised in a previous 

proceeding; (2) the issue was actually litigated and decided in the previous 

proceeding; (3) the part[ies] had a full and fair opportunity to litigate the issue; 

and (4) the resolution of the issue was necessary to support a valid and final 

judgment on the merits.”  Wyly v. Weiss, 697 F.3d 131, 141 (2d Cir. 2012).   

       The Plaintiffs contend that collateral estoppel does not bar their ATA 

claims because the judgment in the prior proceeding was “non‐final.”  This 

argument is unavailing, as the decision of the United States District Court for the 

District of Columbia in Kaplan v. Cent. Bank of the Islamic Republic of Iran, 961 F. 

Supp. 2d 185 (D.D.C. 2013) (“Kaplan v. Central Bank”) is a final judgment for 


2 These facts are described in further detail in the accompanying opinion, see Licci, 15‐
1580.  
purposes of collateral estoppel, see Lummus Co. v. Commonwealth Oil Ref. Co., 297 

F.2d 80, 82 (2d Cir. 1961), that satisfies all of the conditions for collateral estoppel, 

see Wyly, 697 F.3d at 141.  The Plaintiffs’ attempt to treat Kaplan v. Central Bank, a 

final decision, and Kaplan v. Hezbollah, No. 09‐CV‐00646 (D.D.C. Apr. 8, 2009), a 

non‐final decision, as a single case, is unavailing.    

      In addition, the District Court did not abuse its discretion in refusing to 

exercise supplemental jurisdiction over the Israeli state law claims in light of its 

dismissal of all of the Plaintiffs’ federal law claims.  See 28 U.S.C. §§ 1367(a), (c); 

Lundy v. Catholic Health Sys. of Long Island, Inc., 711 F.3d 106, 118 (2d Cir. 2013). 

      Accordingly, we AFFIRM IN PART the judgment of the District Court as 

to Plaintiff’s ATA and Israeli state law claims. 

 
                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk